 Case 2:19-cv-02097-PKH Document 16 <ifrestricted> Filed 05/15/20 Page 1 of 2
                             PageID #: 1104


                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                 FORT SMITH DIVISION

ESTEBAN R. WEST                                                                       PLAINTIFF

v.                                     No. 2:19-CV-02097

ANDREW SAUL, Commissioner
Of Social Security                                                                  DEFENDANT

                                             ORDER

       The Court has received a report and recommendation (Doc. 14) from United States

Magistrate Judge Barry A. Bryant. Plaintiff Esteban R. West has filed objections (Doc. 15). The

Court has reviewed the report and recommendation de novo with respect to Plaintiff’s objections.

28 U.S.C. § 636(b)(1).

       Plaintiff objects that neither the ALJ nor the Magistrate Judge addressed his frequent

hospitalizations for nausea and vomiting as an impairment that must be accommodated and that

would entitle him to SSI. The Court has reviewed Plaintiff’s medical records. Plaintiff is diabetic.

His admissions to the hospital occurred after periods of extended noncompliance with prescribed

insulin therapy. He was discharged from the hospital when treatment with insulin and fluids

addressed his symptoms and other potential causes than noncompliance with insulin therapy were

ruled out. Symptoms caused by Plaintiff’s decision not to treat his diabetes with insulin are not

the kind of impairment for which SSI is available. Plaintiff’s objections offer neither law nor fact

requiring departure from the report and recommendation. The report and recommendation is

otherwise proper and is ADOPTED IN FULL.

       IT IS THEREFORE ORDERED that the decision of the Commissioner of Social Security

to deny Plaintiff’s application is AFFIRMED and this case is DISMISSED WITH PREJUDICE.

Judgment will be entered separately.

                                                 1
Case 2:19-cv-02097-PKH Document 16 <ifrestricted> Filed 05/15/20 Page 2 of 2
                            PageID #: 1105


    IT IS SO ORDERED this 15th day of May, 2020.


                                                   /s/P. K. Holmes, ΙΙΙ
                                                   P.K. HOLMES, III
                                                   U.S. DISTRICT JUDGE




                                       2
